Case 3:20-cr-00047 Document 1 Filed 03/03/20 Page 1 of 2 PagelD #: 1

SEALED

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA —
CHARLESTON GRAND JURY 2019 FILED
MARCH 3, 2020 SESSION

 

 

Vea NOK
varwN CUCU

UNITED STATES OF AMERICA RORY L. PERRY Il, CLERK

U.S. District Court
Southern District of West Virginia

 

 

 

 

v. CRIMINAL NO. 8$.2° -cceyY 7
18 U.S.C. § 922(g) (1)
18 U.S.C. § 924(a) (2)

 

JUSTIN J. MONROE

INDICTMENT

(Felon In Possession of a Firearm)
The Grand Jury Charges:

1. On or about September 20, 2019, at or near Hurricane,
Putnam County, West Virginia, and within the Southern District of
West Virginia, defendant JUSTIN J. MONROE did knowingly possess a
firearm, that is, a Glock, model 23, .40 caliber pistol, in and
affecting interstate commerce.

2. At the time defendant JUSTIN J. MONROE possessed the
aforesaid firearm, he knew he had been convicted of the following
crimes, which were each punishable by imprisonment for a term
exceeding one year, as defined in 18 U.S.C. § 921(a) (20), that is:

a. Convicted on or about February 7, 2007, in the Circuit

Court of Raleigh County, West Virginia, Case No. 07-F-107-B,
Case 3:20-cr-00047 Document 1 Filed 03/03/20 Page 2 of 2 PagelD #: 2

of delivery of a controlled substance, to-wit, cocaine base,
a Schedule II controlled substance, in violation of W. Va.
Code § 60A-4-401; and
b. Convicted on or about February 24, 2012, in the Circuit
Court of Raleigh County, West Virginia, Case No. 11-F-270-K,
of attempt to commit a felony, in violation of W. Va. Code §
6l+11=8.
In violation of Title 18, United States Code, Sections
922(g) (1) and 924 (a) (2).
MICHAEL B. STUART
United States Attorney

EGA) |) KORDESTANI a
wecar @] t United States Attorney
